Exhibit 32 CERTIFICATION PURSUANT TO RULE 13a-14(b) AND 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of The First of Long Island Corporation (“Corporation”) on Form10-Q for the period ended March 31, 2016 as filed with the Securities and Exchange Commission on May 2, 2016 (“Report”), we, Michael N. Vittorio, President and Chief Executive Officer of the Corporation and Mark D. Curtis, Executive Vice President, Chief Financial Officer and Treasurer of the Corporation, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: May 2, 2016 By /s/ MICHAEL N. VITTORIO MICHAEL N. VITTORIO PRESIDENT & CHIEF EXECUTIVE OFFICER (principal executive officer) By /s/ MARK D. CURTIS MARK D. CURTIS Executive Vice President, Chief Financial Officer and Treasurer (principal financial officer)
